Per Curiam:

The court has examined all the objections to the consideration of this case and finds none of them tenable.
The fact that the record' meets all the requirements of a proceeding in error and of a criminal appeal does not vitiate it.
The petition demurred to states a cause of action and is otherwise unobjectionable. The demurrer should have been overruled, the injunction should not have been dissolved, and the contempt proceeding should not have been quashed.
The case is reversed and remanded.